Case: 2:21-cv-00328-MHW-KAJ Doc #: 6 Filed: 03/31/21 Page: 1 of 2 PAGEID #: 77



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
Timothy Gales,

      Plaintiff,                                     Case No. 2:21-cv-328

      v.                                             Judge Michael H. Watson

Thomas P. Charles, et al.,                           Magistrate Judge Jolson ·

      Defendants.


                                       ORDER

      After performing an initial screen of this case under 28 U.S.C.

§ 1915(e)(2), Magistrate Judge Jolson issued a Report and Recommendation

("R&R") recommending that the Court dismiss Plaintiff's official-capacity

damages claims as well as Plaintiff's conspiracy, Fourth Amendment, Fourteenth

Amendment, and state-law claims. R&R, ECF No. 5. The R&R recommended

permitting Plaintiff to proceed with his individual-capacity retaliation claim but

ordered Plaintiff to file an Amended Complaint detailing which allegations that are

not barred by the statute of limitations support that claim. Id.

      The R&R notified the parties of their right to object to the recommendations

and specifically notified the parties that a failure to timely object would amount to

a waiver of both the right to have this Court conduct a de nova review of the R&R

and the right to appeal this Court's adoption of the R&R. Id. The deadline for

objecting has passed, and no objections were filed.
Case: 2:21-cv-00328-MHW-KAJ Doc #: 6 Filed: 03/31/21 Page: 2 of 2 PAGEID #: 78



      Accordingly, the Court ADOPTS the R&R without conducting a de nova

review. All claims for damages against Defendants in their official capacities are

DISMISSED WITHOUT PREJUDICE as barred by sovereign immunity. The

conspiracy claim, the Fourth Amendment claim, and the Fourteenth Amendment

claim against Defendants are DISMISSED WITH PREJUDICE as barred by the

pertinent statutes of limitations. The state-law claims against Defendants in their

individual capacities are DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.




                                M CHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT




Case No. 2:21-cv-328                                                   Page 2 of 2
